ACCEPTED
                                                                                                                                         14-15-00913-CV
                                                                                                                         FOURTEENTH COURT OF APPEALS
Appellate Docket Number: 14-15-00913-CV                                                                                               HOUSTON, TEXAS
                                                                                                                                   11/12/2015 2:38:08 PM
                                                                                                                                   CHRISTOPHER PRINE
Appellate Case Style:         Howard Reginald Willis                                                                                              CLERK

                        Vs.
                              Lola E. Willis

Companion Case No.: N/A
                                                                                                                    FILED IN
                                                                                                             14th COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                             11/12/2015 2:38:08 PM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                      Clerk
                                               Appellate Court:14th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
                                                                            First Name:        William
First Name:     Howard                                                      Middle Name: Leslie
Middle Name: Reginald                                                       Last Name:         Shireman
Last Name:      Willis                                                      Suffix:
Suffix:                                                                     Law Firm Name: Connolly & Shireman, LLP

Pro Se:                                                                     Address 1:         2930 Revere Street
                                                                            Address 2:         Suite 300
                                                                            City:              Houston
                                                                            State:     Texas                        Zip+4:   77098
                                                                            Telephone:         (713) 520-5757            ext.
                                                                            Fax:       (713) 520-6644
                                                                            Email:     wls@conlawfirm.com
                                                                            SBN:       24047791

III. Appellee                                                               IV. Appellee Attorney(s)
    Person      Organization (choose one)                                           Lead Attorney
                                                                            First Name:        Betty
First Name:     Lola                                                        Middle Name: J.
Middle Name: E.                                                             Last Name:         Luke
Last Name:      Willis                                                      Suffix:
Suffix:                                                                     Law Firm Name: STCL - Randall O. Sorrels Legal Clinics
Pro Se:                                                                     Address 1:         1303 San Jacinto Street
                                                                            Address 2:         10th Floor
                                                                            City:              Houston
                                                                            State:     Texas                        Zip+4:   77002
                                                                            Telephone:         (713) 646-2941            ext.
                                                                            Fax:       (713) 646-2992
                                                                            Email:     bluke@stcl.edu
                                                                            SBN:       12678650
                                                                 Page 1 of 10
III. Appellee                                            IV. Appellee Attorney(s)
    Person      Organization (choose one)                        Lead Attorney
Organization Name: Office of Attorney General            First Name:        Michelle
First Name:                                              Middle Name:
Middle Name:                                             Last Name:         Sanders
Last Name:                                               Suffix:
Suffix:                                                  Law Firm Name: Office of the Attorney General
Pro Se:                                                  Address 1:         6161 Savoy, Suite 615
                                                         Address 2:
                                                         City:              Houston
                                                         State:     Texas                     Zip+4:   77036
                                                         Telephone:         713-243-7100            ext.
                                                         Fax:       713-787-2640
                                                         Email:     csd-legal-615@texasattorneygeneral.gov
                                                         SBN:       24001582




                                                Page 2 of 10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Divorce

Date order or judgment signed: September 16, 2015                        Type of judgment: Bench Trial
Date notice of appeal filed in trial court: October 27, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes    ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:              Yes         No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?            Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: July 27, 2015
Motion to Modify Judgment:              Yes        No               If yes, date filed: August 24, 2015
Request for Findings of Fact            Yes       No                If yes, date filed: October 1, 2015
and Conclusions of Law:
                                       Yes        No                If yes, date filed: N/A
Motion to Reinstate:
                                        Yes       No                If yes, date filed: N/A
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify: N/A

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed: N/A

Contest filed in trial court:          Yes        No               If yes, date filed: N/A

Date ruling on contest due: N/A

Ruling on contest:       Sustained            Overruled            Date of ruling:      N/A

                                                                    Page 3 of 10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?            Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed: N/A                                       Bankruptcy Case Number: N/A




IX. Trial Court And Record

Court:     246                                                        Clerk's Record:
County: Harris                                                        Trial Court Clerk:       District       County
Trial Court Docket Number (Cause No.): 2014-64029                     Was clerk's record requested?           Yes         No
                                                                      If yes, date requested: November 4, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested: N/A
First Name:        Charlie                                            Were payment arrangements made with clerk?
Middle Name:                                                                                                        Yes    No       Indigent
Last Name:         Prine
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:          201 Caroline Street
Address 2 :         16th Floor
City:               Houston
State:    Texas                         Zip + 4: 77002
Telephone:       (713) 274-4500           ext.
Fax:      Unknown
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?               Yes    No
Was reporter's record requested?            Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: November 6, 2015

If no, date it will be requested: N/A
Were payment arrangements made with the court reporter/court recorder?         Yes      No     Indigent




                                                                Page 4 of 10
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:       Chelsea
Middle Name:
Last Name:        Erickson
Suffix:
Address 1:        201 Caroline Street
Address 2:        16th Floor
City:             Houston
State:    Texas                      Zip + 4: 77002
Telephone:    (713) 274-4500            ext.
Fax:      Unknown
Email: chelsea_erickson@justex.net

   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:       Cassie
Middle Name:
Last Name:        Pope
Suffix:
Address 1:        201 Caroline Street
Address 2:        16th Floor
City:             Houston
State:    Texas                      Zip + 4: 77002
Telephone:    (713) 274-4500            ext.
Fax:      Unknown
Email: Unknown@example.com

X. Supersedeas Bond
Supersedeas bond filed:        Yes      No       If yes, date filed: N/A

Will file:    Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?   Yes     No
If yes, briefly state the basis for your request: N/A


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes    No
                                                                   Page 5 of 10
If no, please specify:previous negotiations fruitless; Appellee has been found indigent
Has the case been through an ADR procedure?               Yes         No
If yes, who was the mediator? Harris County Domestic Relations Office
What type of ADR procedure? Mediation
At what stage did the case go through ADR?               Pre-Trial         Post-Trial         Other

If other, please specify: N/A

Type of case? Divorce
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Appeal of a property division in suit for divorce; spousal maintenance; remand to trial court for new trial on this issue of property; applicable standard of
review is abuse of discretion

How was the case disposed of?          Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Approx. $200K community estate
If money judgment, what was the amount? Actual damages:                 $60,000.00
Punitive (or similar) damages:
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?              Yes        No
Does judgment have language that one or more parties "take nothing"?                    Yes       No
Does judgment have a Mother Hubbard clause?                Yes        No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):                 1       2      3         4    5
Please make my answer to the preceding questions known to other parties in this case.                        Yes       No
Can the parties agree on an appellate mediator?            Yes        No
If yes, please give name, address, telephone, fax and email address:
Name                               Address                           Telephone                        Fax                           Email


Languages other than English in which the mediator should be proficient: N/A
Name of person filing out mediation section of docketing statement:              W. Leslie Shireman




                                                                      Page 6 of 10
XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: N/A                                                             Trial Court: N/A

  Style:    N/A

     Vs.
           N/A




                                                              Page 7 of 10
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            November 12, 2015



Printed Name: W. Leslie Shireman                                                          State Bar No.:   24047791



Electronic Signature: /s/ W. Leslie Shireman
    (Optional)




                                                               Page 8 of 10
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on November 12, 2015 .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ W. Leslie Shireman
                                                                                (Optional)

                                                                         State Bar No.:      24047791
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      November 12, 2015
Manner Served: eServed

First Name:       Betty

Middle Name: J.
Last Name:        Luke
Suffix:
Law Firm Name: STCL - Randall O. Sorrels Legal Clinics
Address 1:        1303 San Jacinto Street
Address 2:        10th Floor

City:             Houston
State     Texas                      Zip+4:    77002
 Telephone:       (713) 646-2941     ext.
Fax:      (713) 646-2992

Email:    bluke@stcl.edu

If Attorney, Representing Party's Name: Lola E. Willis
Please enter the following for each person served:




                                                               Page 9 of 10
Date Served:      November 12, 2015
Manner Served: eServed

First Name:       Michelle

Middle Name:
Last Name:        Sanders
Suffix:
Law Firm Name: Office of the Attorney General
Address 1:        6161 Savoy, Office 615
Address 2:
City:             Houston
State     Texas                     Zip+4:   77036
Telephone:        73-243-7100      ext.
Fax:      713-787-2640

Email:    csd-legal-615@texasattorneygeneral.gov

If Attorney, Representing Party's Name: State of Texas




                                                         Page 10 of 10